Citation Nr: 1413374	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  07-11 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  This case was most recently before the Board in April 2012 at which time the Board remanded the issues of entitlement to service connection for an acquired psychiatric disorder, to include depression or any diagnosed psychiatric disorder secondary to service-connected hepatitis C, and entitlement to service connection for tinnitus.  On remand, in a July 2013 rating decision, the Appeals Management Center (AMC) granted service connection for major depressive disorder secondary to hepatitis C.  Hence, there remain no allegations of error of fact or law for appellate consideration.  In a July 2013 supplemental statement of the case, the AMC continued the denial of service connection for tinnitus.  Accordingly, this issue has been returned to the Board for further appellate consideration. 

In January 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  


FINDING OF FACT

The probative competent and credible evidence of record shows that the Veteran is currently diagnosed with tinnitus that is etiologically related to in-service military noise exposure and noted symptoms. 


CONCLUSION OF LAW

Tinnitus was incurred during active duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duties to notify and assist a claimant in the development of a claim.  In light of the favorable determination being reached, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  In order to establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The Veteran contends that he has tinnitus as the result of in-service military noise exposure.  A January 2011 VA examination report shows a diagnosis of "self-report tinnitus."  There is no indication from January 2011 and January 2013 VA opinions that the Veteran's description of symptoms is inconsistent with a diagnosis of tinnitus.  Thus, a current disability is shown.  

In regard to evidence of an in-service event, the Veteran provided sworn testimony at the Board hearing that he first experienced ringing in the ears after exposure to noise from artillery.  Service treatment records show that in April 1975, the Veteran was issued ear plugs indicating he was around noise.  There, however, was no evidence that the Veteran always wore the plugs.  A November 1975 Report of Medical History shows the Veteran reported a positive response to the question of whether he ever had or had now "ear, nose, or throat trouble."  The DD Form 214 shows that the Veteran's military occupational specialty was a field artillery battery man.  The Board finds the Veteran's testimony competent and credible as the claimed exposure and symptoms experienced are consistent with evidence contemporaneous to service and consistent with the type and circumstances of his military occupational specialty.  See 38 U.S.C.A. § 1154(a) (West 2002); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Caluza v. Brown, 7 Vet. App. 498 (1995).  Thus, in-service military noise exposure and symptoms are shown.  

In regard to evidence establishing a nexus between the current disability and the in-service event, the Veteran also provided sworn testimony that he continued to experience ringing in the ears after service, and that he currently experienced ringing in the ears.  The Board finds the Veteran's testimony competent and credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that the veteran testified that he experienced ringing in his ears in service and that he experienced such ringing ever since service, and finding that the veteran was competent to so testify because ringing in the ears was capable of lay observation). In so concluding, the Board finds that the unfavorable VA opinions rendered in January 2011 and January 2013 are inadequate because they rely on the absence of recorded medical complaints of tinnitus in the service treatment records and post-service medical records, whereas here, the Board finds the Veteran's report of experiencing symptoms of ringing in the ears in service and ever since service competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (indicating that a negative opinion based on the absence of treatment or complaints in service or since service when there is lay evidence of such in-service incurrence or continuity of symptoms may be based on an inaccurate factual premise depending upon the Board's factual finding of credibility); Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Thus, a competent and credible nexus between the in-service military noise exposure and symptoms experienced and the current tinnitus disability is shown by lay evidence.  As all the elements necessary to substantiate the claim have been met, service connection for tinnitus is warranted.   

      (CONTINUED ON NEXT PAGE)
ORDER

Service connection for tinnitus is granted. 



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


